UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6958


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROSHAUN REID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:04-cr-00353-CMC-1)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.      Beth Drake, Acting
United   States   Attorney,  Jimmie   Ewing,   William  Kenneth
Witherspoon, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid seeks to appeal the district court’s

order       dismissing      as   successive       his   28    U.S.C.     § 2255    (2012)

motion. *      The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial      showing        of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.




       *
       Reid filed a self-styled “Motion Pursuant to 12(h)(3) for
Lack of Subject Matter Jurisdiction” in which he argued that the
district court lacked jurisdiction over his conviction under
18 U.S.C. § 924(j) (2012) and sentence imposed for that
conviction. The district court construed the motion as a motion
under 28 U.S.C. § 2255.



                                             2
    We have independently reviewed the record and conclude that

Reid has not made the requisite showing.                Accordingly, we deny

Reid’s motion for a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in   the   materials

before    this   court   and   argument   would   not    aid   the   decisional

process.

                                                                      DISMISSED




                                      3